DECISION
The application of the above-named defendant for a review of the sentence of life, imposed on the 20th day of May, 1960, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be reduced to 45 years.
The reason for the above decision is that this prisoner, sentenced to life for second degree murder, has no prior criminal record, is now 73 years of age and has spent the last eight years in prison where his record is that his progress is average and above, and that his work habits, attitude towards supervision and authority is good.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.
The action taken herein is not to be construed as being any indication whatever that the Sentence Review Division feels the same should influence, in any way, any other official, Board or person.